PER CURIAM.
Steven Vandervlist appeals the denial of his motion for postconviction relief sought pursuant to Florida Rule of Criminal Procedure 3.850. We reverse.
The trial court never reached the merits of Vandervlist’s motion, finding instead that the motion was untimely filed more than two years after the judgment and sentence became final. However, the trial court failed to support its finding by attaching a copy of the judgment and sentence to its order. Accordingly, we reverse and remand. The trial court may either deny the motion and attach documentation which demonstrates that Van-dervlist is not entitled to relief or conduct further proceedings.
Reversed and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and FULMER, JJ., concur.